110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.OLDE DISCOUNT CORPORATION, a Michigan corporation, Plaintiff-Appellee,v.RCK CORPORATION INC., a Bahamas corporation;  et al., Defendants,andRobert Sachs, Defendant-Appellant.
No. 95-56625.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 5, 1997.Decided March 21, 1997.

Before:  SCHROEDER, FERGUSON and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Robert Sachs ("Sachs") appeals from the district court's entry of default judgment against him and in favor of OLDE Discount Corporation ("OLDE") in the instant securities fraud action.  We affirm.


3
Sachs first argues that the district court erred by refusing to set aside the clerk's entry of default.  The court made specific credibility determinations that Sachs had refused to accept personal service of process at his gated residence/business address, and that OLDE had effected substitute service by leaving copies of the summons and complaint with security guards at Sachs' address and mailing copies to him.  We find no clear error with the district court's determination that the default was due to Sachs' own culpable conduct.


4
As for the default judgment, Sachs argues that the court should have set it aside and stayed the proceedings pending arbitration.  See 9 U.S.C. § 3 (in a dispute involving an issue referable to arbitration, trial shall be stayed "on application of one of the parties ... providing the applicant for the stay is not in default....").  In order to set aside a default judgment, a district court must be shown good cause for doing so.  Fed.R.Civ.P. 55(c).  Because Sachs failed to assert the arbitration issue in a timely fashion, we find no merit to his contention that the court should have set aside the default judgment.  Cf. Conover v. Dean Witter Reynolds, Inc., 837 F.2d 867, 868 (9th Cir.1988) (per curiam).


5
Because we find no merit to any of Sachs' remaining arguments, the decision appealed from is


6
AFFIRMED.



*
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3